DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.
Claim 22 is added; claims 1 – 3 and 7 – 22 are pending; claims 12 – 14 are withdrawn; claims 1 – 3, 7 – 11 and 15 – 22 have been considered on the merits.  All arguments have been fully considered.
Applicant remarks that the previous office action was an improper final office action since a request for continued examination was made including new issues, and requests a non final office action.  However, please note that applicant’s previous reply filed on December 11, 2020 was an improper request for continued examination, per the notice of improper request for RCE mailed January 7, 2021.  Applicant’s reply filed December 11, 2020 was in in fact made in response to a non final office action mailed on June 11, 2020.  As such, the office action mailed on February 19, 2021 was properly made final.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7 – 11 and 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2004/0209235) in view of Nakatsuji et al. (US 2005/0026133); and further in view of Visioni et al. (2012 Surgery, IDS 12/28/17, doc.1) and Morgan et al. (US 2017/0051252).
Goldstein teaches methods for cryopreservation of cells (0002, 0036, 0065), the method comprising mixing cells with a prepared solution and freezing the cells (0065).  The compositions comprise a physiological acceptable buffer (or a physiological acceptable medium 
Goldstein does not teach method wherein the serum in the compositions is human serum albumin.  However, at the time the claims were filed, human serum albumin was well known and used in cryopreservation compositions.  In support, Nakatsuji teaches mediums for cryopreserving cells wherein the compositions comprise 12 – 50% DMSO, propylene glycol (abstract, 0011-0013); 10 – 85% human serum albumin (0017, 0058, 0061); L-cysteine (0063); and a basal medium (physiologically acceptable medium) (0065).  Nakatsuji teaches human serum albumin is a suitable substitute for serum when cryopreserving cells (p.3, 0058-0061).  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute human serum albumin for serum in the compositions of Goldstein with a 
Goldstein does not teach the method wherein each of the components are in the claimed amounts.  However, both Goldstein and Nakatsuji identify each of the instant components as active agents in cryopreservation solutions, recognizing them as result effective variables.  In addition, both Goldstein and Nakatsuji teach the components in a variety of ranges, indicating they are to be optimized by those practicing the cryopreservation methods. As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts of each component as a matter of routine practice and with a reasonable expectation for successfully cryopreserving cells.  
Goldstein does not teach the methods wherein the freezing step includes storing the cells in containers submerged in isopropyl alcohol at 4C, then decreasing to between -70C and -100C.  However Goldstein does teach the method comprises freezing the cells and storing the cells (0065) in containers (0072-0074) at temperatures from 0C to -80C, then to -130C to -200C (0026-0029, 0070-0071).  At the time the claims were filed, the claimed containers were known and used in the art in methods of cryopreserving cells.  In support, the methods of Nakatsuji include mixing cells a cryopreservation medium and cooling them to -80C in a Mr. Frosty (a container submerged in isopropyl alcohol, see Mr. Frosty Product information sheet) and then liquid nitrogen (or temperatures of -130C or below) (examples).  Thus, as evidenced by Nakatsuji, at the time the claims were filed it would have been obvious to one of ordinary skill in the art to use the claimed containers in the methods of Goldstein as a matter of common practice and with a reasonable expectation for successfully cryopreserving cells.

Regarding the claimed steps by which the T cells are obtained (claims 20 -21), it is first noted that the method by which the cells are obtained do not materially affect the method of cryopreservation since the limitations are interpreted as product by process type limitations of the cells used within the method.  Specifically, these limitations do not further limit the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) Notwithstanding, the claimed method for obtaining T cells was known and practiced in the art at the time the claims were filed.  In support, Morgan teaches obtaining T cells (tumor infiltrating lymphocytes) from a lymph node of a patient (0008-0010, 0172-0177), culturing the cells to activate, stimulate and proliferate (0197-213).  It is noted that the prior art teaches culturing the samples in X-VIVO 15 supplemented with components suitable for growing and expanding T cells, such as IL2, as disclosed by applicant (examples).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to obtain and culture T cells as claimed prior to cryopreservation, since it was a well know and practiced procedure as evidenced by Morgan.  Further, at the time the claims were filed, it would have been obvious to one in the art to use T cell sample obtained from known sources in the methods of Goldstein and Nakatsuji with a reasonable expectation for successfully cryopreserving the cells and without alteration, as evidenced by Visioni and Morgan.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1 – 3, 7 – 11 and 15 – 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 25 and 31 of copending Application No. 15/737 469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in the specific cell that is cryopreserved and overlap sufficiently to allow for similar cell types.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant states that T cells are specific cells; that it was known in the art that T cells are sensitive to cryopreservation; and cryopreserving T cells was a known problem in the art that needed to be solved.  Applicant discusses the teachings of Shu and Lemieux in support thereof, concluding that there would be no motivation to use TIL cells in the methods of Goldstein or Nakatsuji, since they are drawn to cryopreserving tissue and stem cells rather than TIL cells; and that there is no reasonable expectation for successfully cryopreserving TIL cells with the claimed process.  Applicant argues that one would be motivated to use the medium of Visioni; not 
However, these arguments fail to persuade.
Regarding the arguments that there is no motivation or reasonable expectation for successfully using TIL cells in the method of Goldstein and Nakatsuji, it is first maintained that the combination of Goldstein and Nakatsuji teach and suggest cryopreservation of numerous cell types and tissues wherein the solutions include physiological acceptable buffer or medium, human serum albumin, sucrose and/or trehalose, DMSO, propane diols, propylene glycol (propane 1,2 diol) and/or glycols, cysteine and/or ubiquinone (coenzyme Q10).  It is further maintained that Visioni teaches successful cryopreservation of T cells in compositions comprising physiological media, human serum albumin and DMSO wherein the function and phenotype are not altered.  Still further, it is maintained that Morgan teaches successful cryopreservation of T cells in cryopreservation compositions including PBS (a physiological buffer), DMSO, human serum albumin, dextrose, and other suitable media (0193-0197).  Moreover, it is maintained that the prior art as a whole recognizes the claimed components as effective agents to attain successful cryopreservation of various cell types and tissues, to include T cells, or TIL.  As such, it is maintained that one of ordinary skill in the art would have been motivated to combine the instant components together in cryopreservation compositions and 
Regarding the references cited by applicant, Shu and Lemieux further support that one of ordinary skill in the art would have had a reasonable expectation for successfully cryopreserving TIL in the combined methods of the cited prior art.  Specifically, Shu teaches known methods for successful cryopreservation of immune cells include compositions comprising basal media, DMSO, human serum albumin (p.32-33), stating that optimization is necessary to minimize injury and protect cell function (p.33).  Shu further states that while viability may vary, functionality is retained, no changes in cell cycles are observed, and that peripheral lymphocyte maintained their capacity to respond occur after cryopreservation (p.33-34).  Similarly, Lemieux reviews cryopreservation compositions and methods including IMDM (physiological medium), serum and DMSO (p.6).  Lemieux finds no statistical differences observed in CD4 or CD8 populations before and after cryopreservation (p.12-13), that T cell distribution is similar to fresh cells indicating successful cryopreservation (p.14), and concludes that cryopreservation of T cells is successful.  Moreover, while the references suggest that TIL may be more sensitive to cryopreservation than other cells, they do not suggest that cryopreservation is impossible or unexpected when successful.  Rather, the references support the combined teachings of Goldstein, Nakatsuji, Visioni and Morgan in that one of ordinary skill in the art would have been motivated to combine the instant components together in cryopreservation compositions and methods and to practice the cryopreservation method obtained by the combined teachings of Goldstein and Nakatsuji with T cells with a reasonable expectation for success.
Regarding the argued unexpected results, it is restated that the examples relied upon in the specification are not commensurate in scope with the claimed invention.  The examples require specific amounts of each component and the inclusion of trehalose, all of which are not currently claimed.  In addition, the examples do not show evidence of an unexpected result.  Rather, the results are described as “better than” a negative control composition of 10% DMSO and 4% HSA.  It is noted that this is not a showing of “significant” improvement, synergy or unexpected results.  In addition, Goldstein teaches that replacing DMSO with radical scavengers (Q10 and cysteine) and cell permeants (propylene glycol) eliminates formation of undesirable side products and toxicity in the cells (0031); Visioni teaches functions of T cells are not altered when cryopreserved in HSA and DMSO; and Morgan teaches successful cryopreservation of T cells with PBS, DMSO, HSA, and dextrose.  As such, the prior art appears to suggest applicant’s argued results.
For these reasons, the claims are rejected.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699